Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.        Claims 1-10 are drawn to the creation of a 3D reconstruction from a 2D image using a neural network.  This will require searching in the subcategories G06V10/7625, G06N3/02, and G06T2207/20084.
II.	Claims 11-19 are drawn to the modification of a 3D model based on image frames received.  This will require searching in the subcategories G06T7/73, G06T7/75, and G06T19/20.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, invention I has utility of enabling a user to send information to another user when that user is in a nearby physical location to a location chosen by the first user, and invention II has separate utility such as enabling a user to create a tag accessible to another user which gives the other user access to a resource.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
the prior art applicable to one invention would not likely be applicable to another invention; or
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to Gall Gotfried on 9/14/2021 to request an oral election to the above restriction requirement, Applicant elected group I without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it describes a “computer readable medium”. Further, Applicant's specification, on page 22, second paragraph, fails to explicitly define the scope of **a computer readable medium**.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed **computer readable medium** is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein spatially anchoring, extracting, estimating and combining are done for each received image, for example in real-time”.  It is not clear if the spatial anchoring, extracting, estimating, and combining are done in real time or not.  For purposes of examination, examiner is assuming it is not a requirement that the steps are performed in real time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shysheya et al. (US PGPUB 20210358197) in view of Kim et al. (US PGPUB 20110026808).
As per claim 1, Shysheya discloses a computer implemented method for creating a three-dimensional reconstruction from a two-dimensional image (Shysheya, abstract), the method comprising:
 5receiving a two-dimensional image (Shysheya, abstract and [0012], where a 2D image of a person is received);
spatially anchoring a pre-determined set of object landmarks within the image (Shysheya, abstract and [0012], “receiving 3D coordinates of body joint positions of the person defined in a camera coordinate frame, wherein the 3D coordinates of the body joint positions define a pose of the person and a viewpoint of the 2-D image”; the received 3D coordinates map to spatial anchors);
 extracting a two-dimensional image representation from each object landmark (Shysheya, abstract and [0012], where the map stack of body part coordinates that points to texture coordinates corresponding to the person’s joints maps to the 2D image representation for each object landmark (body joint));
 1oestimating a respective three-dimensional representation for the respective two- dimensional image representations (Shysheya, abstract and [0012], where the map stack of body part assignments defining weights, each weight indicating a probability of particular pixel to belong to a particular body part of the person maps to the estimated 3D representation for the 2D image representation of the person); and
combining the respective three-dimensional representations resulting in a fused three-dimensional representation of the object (Shysheya, abstract, [0012], and [0004], where the goal is to generate a full 3D avatar from a 2D image of a person).
Shysheya discloses producing a full-body avatar of a person from a single image but doesn’t specifically disclose identifying a type of an object in an image.  However Kim discloses identifying an object in the image to be reconstructed and identifying a type of said object (Kim, abstract and [0034], where a matching score is calculated based on matching the 2D image with a 3D structure).
Shysheya and Kim are analogous since both of them are dealing with determining 3D structures from 2D images. Shysheya provides a way of generating a 3D avatar of a person from one or more 2D images. Kim provides a way of generating a depth map of a 2D image using a 3D typical structure that matches a structure in the image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the matching of a structure in the image taught by Kim into the modified invention of Shysheya such that the system will be able to have an automated method of generating 3D video without requiring manual intervention (Kim, [0005]-[0007]).

As per claim 4, claim 1 is incorporated and Shysheya in view of Kim discloses wherein the receiving further comprises receiving a plurality of images, wherein spatially anchoring, extracting, estimating and combining are done for each received image, for example in real-time (Shysheya, [0010] and [0039], where the system can synthesize a 3D body from video frames in real time).

As per claim 9, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memory and processors, which are disclosed by Shysheya at [0011]), thus they are rejected on similar grounds.

As per claim 10, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer-readable medium which is disclosed by Shysheya at [0066]), thus they are rejected on similar grounds.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shysheya et al. (US PGPUB 20210358197) in view of Kim et al. (US PGPUB 20110026808) as applied to claim 1 above, and in further view of Zhang et al. (NPL “Learning 3D faces from 2D images via Stacked Contractive Autoencoder”) (hereinafter Jian Zhang).
As per claim 2, claim 1 is incorporated and Shysheya in view of Kim doesn’t disclose but Jian Zhang discloses wherein spatially anchoring, extracting, estimating and combining are performed in an encoder neural network (Jian Zhang, abstract and introduction, where an autoencoder is used to learn 3D faces from a single 2D face image).  
Shysheya in view of Kim and Jian Zhang are analogous since both of them are dealing with the generation of 3D objects from 2D images. Shysheya in view of Kim provides a way of generating a 3D model of a human body from 2D images. Jian Zhang provides a way of generating a 3D model of a face from a 2D image using an autoencoder neural network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the autoencoder taught by Jian Zhang into the modified invention of Shysheya in view of Kim such that the system will use a type of neural network that is more suited to data reconstruction (Jian Zhang, p. 68, second paragraph).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shysheya et al. (US PGPUB 20210358197) in view of Kim et al. (US PGPUB 20110026808) in further view of Zhang et al. (NPL “Learning 3D faces from 2D images via Stacked Contractive Autoencoder”) (hereinafter Jian Zhang) as applied to claim 2 above, and in further view of Zhang et al. (NPL “When 3D Reconstruction Meets Ubiquitous RGB-D Images”)  (hereinafter Quanshi Zhang).
As per claim 3, claim 2 is incorporated and Shysheya in view of Kim doesn’t disclose but Jian Zhang discloses using an encoder network to learn to generate 3D face models from a single 2D image (Jian Zhang, abstract and introduction, where an autoencoder is used to learn 3D faces from a single 2D face image).
Shysheya in view of Kim and Jian Zhang doesn’t disclose but Quanshi Zhang discloses wherein the (Quanshi Zhang, abstract and introduction, Section “Proposed Method”, where a model for each category is trained to encode category-specific knowledge for 3D reconstruction and a category detector is used for determining a category of the object in the image).
Shysheya in view of Kim and Jian Zhang and Quanshi Zhang are analogous since both of them are dealing with the determination and generation of 3D models from images. Shysheya in view of Kim and Jian Zhang provides a way of generating a 3D model of a human body from 2D images using an encoder. Quanshi Zhang provides a way of determining a category of an object in an image and using a neural network for building its 3D model based on the category. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of a neural network for a specific category taught by Quanshi Zhang into the modified invention of Shysheya in view of Kim and Jian Zhang such that the system will be able to take into account variations in an object structure from its category (Quanshi Zhang, abstract).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shysheya et al. (US PGPUB 20210358197) in view of Kim et al. (US PGPUB 20110026808) as applied to claim 1 above, and in further view of Sanzari et al. (NPL “Bayesian Image Based 3D Pose Estimation”).
As per claim 5, claim 1 is incorporated and Shysheya in view of Kim doesn’t disclose but Sanzari discloses wherein the combining further comprises:
 decoupling respective estimated three-dimensional representations of object landmarks which are kinematically independent (Sanzari, Section 1, p. 566, “we divide the human body into different parts and we study the idiosyncratic motion behavior of each part independently from the others” and Section 3, “Breaking down the skeleton into groups is motivated by the idiosyncratic motion of body parts”); and
wherein each respective estimated three-dimensional representation comprises a 30corresponding set of possible orientation angles of the respective object landmark  (Sanzari, Section 2, propose to learn pose-dependent joint angle limits from a MoCap dataset,  to form a prior for estimating the 3D poses, together with the camera parameters“ and Section 3, subsection “2D Joints Estimation from Monocular Images”, p. 571, “We have decided to consider a pyramid with levels equal to 0 and 1 and 8 bins spanning an angle of 360◦, for each joint in the group”; thus the possible orientation angles are divided into bins as part of the PHOG process (Pyramid Histogram of Oriented Gradients)),
the method further comprising applying a weighting to each orientation angle in the set of possible orientation angles based on a kinematic association of the respective object 25landmark to the respective possible orientation and visibility of the landmark in the received image  (Sanzari, Section 4, p. 573, where the use of the Dirichlet process mixture model is used to assign probabilities to different joint rotations; this maps to applying a weighting to each orientation angle).  
Shysheya in view of Kim and Sanzari are analogous since both of them are dealing with the generation of 3D objects from 2D images. Shysheya in view of Kim provides a way of generating a 3D model of a human body from 2D images. Sanzari provides a way of applying a weighting to each orientation angle of the body using a Dirichlet process and different possible angles being split up into bins. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the weighting of orientation angles taught by Sanzari to the invention taught by Shysheya in view of Kim so that the 3D pose can be more accurately reconstructed in images of previously unseen subjects (Sanzari, abstract).

As per claim 6, claim 5 is incorporated and Shysheya in view of Kim doesn’t disclose but Sanzari discloses wherein prior to the weighting, the method further 5comprising identifying object landmarks, within a predetermined set of object landmarks, which are not visible in the two-dimensional image  (Sanzari, Section 5, subsection “3D Pose Estimation”, “the 2D joint positions in the image are estimated by using [2], and they are grouped together forming the groups of Fig. 2” which maps to identifying only visible joints).  
See claim 5 rejection for reason to combine.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shysheya et al. (US PGPUB 20210358197) in view of Kim et al. (US PGPUB 20110026808) as applied to claim 1 above, and in further view of Kanazawa et al. (NPL “End-to-End Recovery of Human Shape and Pose”).
As per claim 7, claim 1 is incorporated and Shysheya in view of Kim doesn’t disclose but Kanazawa discloses wherein the method further comprises applying the fused three-dimensional representation of the object to a part-based three-dimensional 10shape representation model (Kanazawa, second page, first column, third paragraph, where the relative 3D rotation matrices for each joint are determined for each joint in the kinematic tree, which maps to a 3D shape representation model).  
Shysheya in view of Kim and Kanazawa are analogous since both of them are dealing with the generation of 3D objects from 2D images. Shysheya in view of Kim provides a way of generating a 3D model of a human body from 2D images. Kanazawa provides a way of representing a hand model as a kinematic tree. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the kinematic tree representation of a hand taught by Kanazawa into the modified invention of Shysheya in view of Kim such that the system will be able to ensure that limbs are symmetric and of valid length, and the model implicitly learns the joint angle limits from datasets of 3D body models (Kanazawa, second page, first column, third paragraph).

As per claim 8, claim 7 is incorporated and Shysheya in view of Kim doesn’t disclose but Kanazawa discloses wherein the part-based three-dimensional shape representation model is a kinematic tree (Kanazawa, second page, first column, third paragraph, where the relative 3D rotation matrices for each joint are determined for each joint in the kinematic tree, which maps to a 3D shape representation model).
See claim 7 rejection for reason to combine.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619